Citation Nr: 1521784	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-06 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia, for purposes of entitlement to retroactive benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction is currently with the RO in Detroit, Michigan.  

The Veteran testified at an April 2015 videoconference hearing before the undersigned Veterans' Law Judge, and a transcript of this hearing is of record.  
 
The issue of entitlement to residuals of acute myelogenous leukemia, to include oral, ocular, cutaneous, pulmonary, and hepatic involvement, has been raised by the record in the Veteran's April 2015 hearing testimony, as well as a March 2015 statement from Dr. G.Y., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (


FINDING OF FACT

The Veteran's acute myelogenous leukemia, and any associated residuals, is at least as likely as not related to herbicide exposure in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acute myelogenous leukemia, and any associated residuals, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

In the instant case, the Veteran's service treatment records confirm service in the Republic of Vietnam, and exposure to herbicides is conceded.  Additionally, medical records confirm that the Veteran was diagnosed with acute myelogenous leukemia, currently in remission.  While acute myelogenous leukemia is not one of the conditions for which service connection can be granted on a presumptive basis, in March 2015, the Veteran's oncologist, Dr. G.Y., submitted a letter concluding that it is at least as likely as not that the Veteran's acute myelogenous leukemia was caused by his in service herbicide exposure.  Dr. G.Y. explained that chemicals such as Agent Orange and benzene are known carcinogens.  Accordingly, entitlement to service connection for acute myelogenous leukemia, and any associated residuals, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for acute myelogenous leukemia, and any associated residuals, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


